Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 1 of 60 PageID: 470




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 VICKI DEMBIEC, Individually and as Parent             )
 and Natural Guardian of M.D. and P.D., DAVID          )
 DUNCAN, Individually and as Parent and                )
 Natural Guardian of A.D., NICHOLAS NITTI,             )
 Individually and as Parent and Natural Guardian       )
 of E.N. and N.N., JOSHUA STONE,                       )
 Individually and as Parent and Natural Guardian       )
 of T.S. and K.S., and DANIELLE                        )
 WILDSTEIN, Individually and as Parent and             ) Civil Action No. 20-cv-20188-KSH-CLW
 Natural Guardian of L.W.,                             )
                                                       )
                                 Plaintiffs,           )
                                                       )
        v.                                             )
                                                       )
 SCOTCH PLAINS-FANWOOD REGIONAL
                                                       )
 SCHOOL DISTRICT; SCOTCH PLAINS-
                                                       )
 FANWOOD BOARD OF EDUCATION; and
                                                       )
 DR. JOAN MAST, in her Official Capacity as
                                                       )
 Superintendent of Schools,
                                                       )
                                 Defendants.



     AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF



         JAMES G. MERMIGIS, ESQ.                          DANIEL L. SCHMUTTER, ESQ.
         The Mermigis Law Group, P.C.                     HARTMAN & WINNICKI, P.C.
         85 Cold Spring Road                              74 Passaic Street
         Suite 200                                        Ridgewood, New Jersey 07450
         Syosset, New York 11791                          (201) 967-8040
         (516) 353-0075                                   (201) 967-0590 (fax)
         mermigislaw@gmail.com                            dschmutter@hartmanwinnicki.com
          Admitted pro hac vice

                                     Attorneys for Plaintiffs




                                                   1
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 2 of 60 PageID: 471




                         LOCAL CIVIL RULE 10.1 STATEMENT

      The mailing addresses of the parties to this action are:

      Vicki Dembiec
      1980 Farmingdale Road
      Scotch Plains, NJ 07076

      David Duncan
      201 Marian Avenue
      Fanwood, NJ 07023

      Nicholas Nitti
      39 St Johns Place
      Fanwood, New Jersey 07023

      Joshua Stone
      2467 Hill Road
      Scotch Plains, NJ 07076

      Danielle Wildstein
      12 Clinton Lane
      Scotch Plains, NJ 07076

      Scotch Plains-Fanwood Regional School District
      512 Cedar Street
      Scotch Plains, NJ 07076

      Scotch Plains-Fanwood Board of Education
      512 Cedar Street
      Scotch Plains, NJ 07076

      Dr. Joan Mast
      512 Cedar Street
      Scotch Plains, NJ 07076




                                                2
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 3 of 60 PageID: 472




        Plaintiffs, VICKI DEMBIEC, DAVID DUNCAN, NICHOLAS NITTI, JOSHUA

 STONE and DANIELLE WILDSTEIN, by and through their undersigned counsel, file this

 Amended Complaint against the Defendants, SCOTCH PLAINS-FANWOOD REGIONAL

 SCHOOL DISTRICT, SCOTCH PLAINS-FANWOOD BOARD OF EDUCATION and DR.

 JOAN MAST, in her Official Capacity of Superintendent of Schools, (referred to individually and

 collectively as Defendants), and state as follows:

                                  NATURE OF THIS ACTION

        1.      This civil action challenges the blatant abuse of discretion by Defendant Dr. Joan

 Mast, Defendant Scotch Plains-Fanwood Board of Education, and Defendant Scotch Plains-

 Fanwood Regional School District for the unconstitutional, random and arbitrary continued

 shutdown of in-school learning in their public school system. Plaintiffs bring the within claims on

 behalf of themselves and their children.

                                        INTRODUCTION

        2.      In the early months of 2020, the Center for Disease Control (“CDC”) identified

 cases of a virus, COVID-19, that were a threat to the citizens of the United States.

        3.      Within short weeks, governing leaders started to act to protect the public and, with

 input from the Center for Disease Control, took action to shut down public life in an unprecedented

 way for the American people.

        4.      Initially, in the State of New Jersey, residents were told the reason they were being

 order to stay home was to “flatten the curve.”

        5.      Residents were warned about the threat of the COVID-19 virus and advised that

 the reason they were being ordered not to convene for a “short period of time” was to “flatten the

 curve” of those who would contract the virus and limit the populations of those needing and



                                                  3
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 4 of 60 PageID: 473




 seeking help from hospitals so that hospitals would not be overwhelmed by those affected with the

 virus.

          6.    The public was warned that failure to comply with taking drastic measures to

 protect the public health would lead to the deaths of two million Americans.

          7.    While finding it difficult and economically damaging, the residents followed the

 directives of Governor Murphy and shuttered our schools and businesses.

          8.    Governor Murphy shut down the operations of the entire State excepting certain

 “essential” services to include a few areas essential to human life until such time as the crisis could

 be averted.

          9.    In fact, despite the State of New Jersey being one of the epi-centers of the COVID-

 19 virus, the hospitals were never overwhelmed by a population of those suffering from COVID-

 19.

          10.   In fact, the “curve” was flattened by the middle of May as those dying of COVID-

 19 plummeted in number causing policy makers to stop reporting the mortality rates and instead

 start to report the number of those who had contracted the virus.

          11.   In fact, of the approximately 200,000 deaths in the U.S., only six (6%) had COVID-

 19 as the only cause mentioned. Ninety-four percent (94%) of COVID-19 victims had an average

 of 2.6 co-morbidities.

 https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#Comorbidities

          12.   Even though the curve was flat, restrictions remained.

          13.   The mortality rate for children, young adults and those up to 45 years of age is

 mathematically nearly zero percent.




                                                   4
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 5 of 60 PageID: 474




 https://www.washingtonexaminer.com/news/stanford-doctor-coronavirus-infection-fatality-rate-

 for-people-under-45-almost-0

          14.    After abruptly closing schools in March 2020, essentially costing most children

 months of valuable education, Defendants have continued to shutdown schools while subjecting

 children to isolating and ineffective remote learning, putting children at risk for further academic

 stagnation or loss of skills and giving rise to significant mental health risks.

          15.    Defendants’ arbitrary actions will deprive Plaintiffs’ children, and all Scotch

 Plains-Fanwood school children, of the opportunity for a meaningful education, including

 appropriate academic instruction and social/emotional growth and support, all of which are critical

 to ensure success later in life. Hence, Defendants’ arbitrary and capricious actions put at risk the

 futures of an entire generation of New Jersey children and have long term implications for

 economic stability in the state.

          16.    As of 9/30/20, not a single person in New Jersey in the age group 5-17 years died

 of COVID-19. (See Dr. Knut Wittkowski Expert Affidavit attached as Exhibit A. (“Wittkowski

 Aff.")

          17.    There is clear evidence that the Northeastern United States, including the State of

 New Jersey, has reached herd immunity regarding COVID-19, and deaths have significantly

 declined. Keeping schools closed or implementing strict mitigation plans are not necessary in New

 Jersey. (Id.)

          18.    There is no evidence that school aged children are at risk of COVID-19 in a school

 setting, any more than they are elsewhere in the community.

          19.    There is no evidence that students transmit COVID-19 to teachers or adults in a

 school setting or elsewhere in the community.



                                                    5
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 6 of 60 PageID: 475




           20.   The infection fatality ratio of children between 0-19 years old is .00003%.

 https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html

           21.   CDC Director Dr. Robert Redfield said they do not recommend closing schools.

 Redfield stated that research shows that COVID-19 was not acquired at schools.

 https://www.c-span.org/video/?c4924557/cdc-director-redfield-data-supports-face-face-learning-

 schools

           22.   CDC Director Dr. Robert Redfield stated that schools are among the safest places

 for children to be during the coronavirus pandemic and further stated that “there is extensive data

 that confirms . . . K-12 schools can operate with face-to-face learning and they can do it safely and

 responsibly.”

 https://www.c-span.org/video/?c4924557/cdc-director-redfield-data-supports-face-face-learning-

 schools

                                             PARTIES

           23.   Plaintiffs are parents of children who are enrolled in Scotch Plains-Fanwood Public

 Schools and whose right to an education, right to literacy, due process, and equal protection

 continue to be violated by Defendants’ continued shutdown of Scotch Plains-Fanwood Public

 Schools, which is causing irreparable harm to their children and depriving them of their

 fundamental rights.

           24.   Plaintiff Vicki Dembiec is the parent of M.D., age 17, who is a Senior at Scotch

 Plains-Fanwood High School and has been shut down from attending in person classes since

 March, 2020. Plaintiff’s other son, P.D., was forced to attend private school due to his struggles

 with remote learning.




                                                  6
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 7 of 60 PageID: 476




        25.     Plaintiff David Duncan is the parent of A.D., age 6, who was attending McGinn

 Elementary School, and has been shut down from attending in person classes.

        26.     Plaintiff Nicholas Nitti is the parent of E.N., who was attending Scotch Plains-

 Fanwood High School and N.N., who was attending Park Middle School, and are both shut down

 from attending in person classes since March, 2020.

        27.     Plaintiff Joshua Stone is the parent of T.S. and K.S., both of whom were attending

 Brunner Elementary School and now have been shut down from attending in person classes.

        28.     Plaintiff Danielle Wildstein is the parent of L.W., who was attending Coles

 Elementary School and now has been shut down from attending in person classes.

        29.     Remote learning puts Plaintiffs’ children at a complete disadvantage as compared

 to other like students in the state of New Jersey and throughout the country. As long as there is

 remote learning in the Scotch Plains-Fanwood School District, Plaintiffs and their children will

 continue to suffer irreparable harm in this critical stage of their children’s development.

        30.     Defendant Scotch Plains-Fanwood Regional School District is one of 678 school

 districts in the State of New Jersey. The School District provides education to students in grade

 levels Pre-K through twelve. Geographically, the District is comprised of the Borough of Fanwood

 and the Township of Scotch Plains.

        31.     Defendant Scotch Plains-Fanwood Board of Education serves as the policy maker

 for the School District, is comprised of nine elected officials, and issues its directives, and

 subsequent updates and supplemental guidance on instruction for the 2020-21 school year.

 Defendant is responsible for enforcing education law and regulations and also appointed

 Defendant Dr. Joan Mast as Superintendent of Schools.




                                                  7
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 8 of 60 PageID: 477




        32.     Defendant Dr. Joan Mast is the Superintendent of Schools for the Scotch Plains-

 Fanwood Regional School District and is the chief executive officer of the School District,

 responsible to the Board for total educational and support operations. Defendant Mast has shut

 down all public schools since the COVID-19 pandemic began. The Superintendent was appointed

 by the elected officials on the Scotch Plains-Fanwood Board of Education and is being sued in her

 official capacity. Among other things, Defendant Mast issued her directives, and subsequent

 updates and supplemental guidance on instruction for the 2020-21 school year with

 recommendations from the Scotch Plains-Fanwood Board of Education. Defendant Mast is

 responsible for enforcing education law and regulations in the Scotch Plains-Fanwood Regional

 School District.

                                  JURISDICTION & VENUE

        33.     This action arises under 42 U.S.C. § 1983 in relation to Defendants’ deprivation of

 Plaintiff’s constitutional rights to due process and equal protection rights under the Fourteenth

 Amendments to the U.S. Constitution. Accordingly, this Court has federal question jurisdiction

 under 28 U.S.C. §§ 1331 and 1343. This Court has authority to award the requested declaratory

 relief under 28 U.S.C. § 2201; the requested injunctive relief and damages under 28 U.S.C. §

 1343(a) and 42 U.S.C. § 1983; and attorneys fees and costs under 42 U.S.C. § 1988.

        34.     The Court has jurisdiction over Plaintiffs’ federal law claims under 42 U.S.C. §

 1331 and 28 U.S.C. § 1343.

        35.     The Court has jurisdiction over Plaintiffs’ supplemental state court claims under 28

 U.S.C. 1367.




                                                 8
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 9 of 60 PageID: 478




         36.    Venue is proper in the District of New Jersey, Vicinage of Newark under 28 §

 1391(b) in that a substantial part of the events giving rise to Plaintiffs’ claims occurred in this

 district.

                                      RELEVANT FACTS

         37.    On August 14, 2020, Defendants sent a letter to Plaintiffs that the Defendant Scotch

 Plains-Fanwood Public School District would begin the Fall 2020 school year with “All Virtual

 Learning” model, after the Plaintiffs were originally notified that school would begin in a hybrid

 format. (See August 14, 2020 Letter attached as Exhibit B.)

         38.    The Defendants blame this decision on additional guidance from the New Jersey

 Department of Health and Defendants stated that they did not feel that “all the buildings are

 ventilated to the level required to contain the spread of Covid-19.”

         39.    On October 8, 2020, Defendants send letter with an anticipated planned schedule

 for opening school buildings utilizing a hybrid model for all students. (See October 8, 2020 Letter

 attached as Exhibit C.)

                a.     Pre-K will begin hybrid instruction on October 22, 2020;

                b.     K-1st Grade will begin hybrid instruction on October 26, 2020;

                c.     2nd-5th Grade will begin hybrid instruction on November 9, 2020; and

                d.     6th-12th Grade will begin hybrid instruction on November 16, 2020.

         40.    On November 15, 2020, the Defendants arbitrarily decided to shift to full remote

 learning from November 16, 2020 until January 15, 2021. As a result, the children were once again

 kicked out of in school learning. (See November 15, 2020 Letter as Exhibit D.)

         41.    While most children in the District have not been to school in person since March

 2020, school districts in the surrounding communities are all open for “in school learning.”



                                                 9
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 10 of 60 PageID: 479




        42.     For example, Clark, Mountainside, and Berkeley Heights have been open since

 mid-September for hybrid learning in all schools for five partial in person days. Defendants refuse

 to do so even though Defendant Mast publicly acknowledged at a School Board meeting on

 October 29, 2020 that remote learning is inferior to in-person learning.

        43.     Chaos has once again ensued in the Scotch Plains-Fanwood Public Schools as

 children have been kicked out of school buildings and parents struggle to look for child care and

 make impromptu arrangements with their employers. At best, remote learning is inconsistent, but

 in far too many cases it is tragically disastrous and far too many students receive little or no

 instruction of value, all while being isolated from friends and teachers.

        44.     Almost without exception, in-person instruction is superior in every aspect to both

 the remote and hybrid models. For nearly all students, they are disadvantaged in many ways during

 fully remote instruction. (See Declaration of Dr. Harold M. Tarriff, Exhibit. E. (“Tarriff Dec.”)

        45.     Some of the negative consequences of remote learning include the following:

                a.      Student-teacher relationships are impeded;

                b.      Social isolation for students and teachers;

                c.      Social Emotional Learning inhibited;

                d.      Inferior Instruction impeding progress;

                e.      Learners unknowingly left behind;

                f.      Some students do not log in;

                g.      Students with disabilities not receiving IEP mandated support and

                        accommodations;

                h.      Students with behavioral anomalies are exacerbated; and

                i.      The measurable, cumulative effect of learning loss can severely impact



                                                  10
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 11 of 60 PageID: 480




                         many students kept from the classroom for any sustained period.

 (Tarriff Dec.)

                            COVID-19 Studies in School-Aged Children

        46.       COVID-19 appears to have a minimal impact on school-aged children and school-

 aged children also appear to not easily spread the virus to other children or to adults. Nationally,

 children ages 5 to 17 are hospitalized at a rate of 8.1 per 100,000 population versus 151.7 overall

 (and 412.9 for those age 65 and over.)

 https://www.cdc.gov/mmwr/volumes/69/wr/mm6932e3.htm

        47.       On December 4, 2020, the Australian Research Council released a study that looked

 at data from China, Japan, France, Germany, Italy, USA, Vietnam, Malaysia, Singapore, Morocco,

 Greece and South Korea. The study concluded that while SARS-CoV-2 can cause mild disease in

 children, the available data suggest that children have not played a substantive role in the intra

 household transmission of SARS-CoV-2. Yanshan Zhu, et al., A meta-analysis on the role of

 children in SARS-CoV-2 in household transmission clusters, medRxiv, December 4, 2020.

 https://www.medrxiv.org/content/10.1101/2020.03.26.20044826v2.full-text.

        48.       On April 3, 2020, the Ministry of Health for British Columbia found that COVID-

 19 virus has a very low infection rate in children estimated at 1-5% worldwide. (See British

 Columbia Ministry of Health report attached as Exhibit F.)

        49.       Two reports (one originally released on April 26, 2020 and updated July 31, 2020

 and the second dated July 31, 2020) from schools in the Australian state of New South Wales

 (NSW) “each covering a school term found limited spread of COVID-19 in school settings (in

 fact, none in the second term) and found no evidence of children infecting teachers.” (See NCIRS

 Report attached as Exhibit G.)



                                                 11
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 12 of 60 PageID: 481




        50.      This study found that SARS-CoV-2 transmission in children in schools appears

 considerably less than the transmission seen for other respiratory viruses, such as influenza.

        51.      This data suggests that children are not the primary drivers of COVID-19 spread in

 schools or in the community. (See lancet.com Report as Exhibit H.)

        52.      On May 18, 2020, during a video conference of ministers of education with the

 Council of the European Union, it was reported that since the reopening of schools in 22 member

 states, there had been no increase in infections of COVID-19 among students, teachers and parents.

 https://www.consilium.europa.eu/en/meetings/eycs/2020/05/18/

        53.      On May 28, 2020 of Irish school children showed no evidence of secondary

 transmission of COVID-19 from the studied children. Notably, the study included a variety of

 settings. These included music lessons (woodwind instruments) and choir practice, both of which

 are high-risk activities for transmission. Furthermore, no onward transmission from the three

 identified adult cases to children was identified. Laura Heavey, et al., No evidence of secondary

 transmission of COVID-19 from children attending school in Ireland, 2020, 25 Euro Surveillance,

 May 28, 2020.

 https://www.eurosurveillance.org/content/10.2807/1560-7917.ES.2020.25.21.2000903.

        54.      In a June 2020 study of 1,340 children and adults (parents/relatives and school

 staff), scientists from the Institute Pasteur in France, reported that in their study, they found that

 infected children did not spread the virus to other children or to teachers or staff. Arnaud Fontanet,

 et al., SARS-CoV-2 infection in primary schools in northern France: A retrospective cohort study

 in an area of high transmission, medRxiv, June 29, 2020.

 https://www.medrxiv.org/content/10.1101/2020.06.25.20140178v2.




                                                  12
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 13 of 60 PageID: 482




        55.     A study of more than 1,700 German school children and teachers in the state of

 Saxony begun in May 2020 and completed in October 2020 concluded that schools and young

 people do not play a significant role in the transmission of the coronavirus and may even serve as

 a brake on transmissions. Jakob P. Armann et. al., SARS-CoV-2 IgG antibodies in adolescent

 students and their teachers in Saxony, Germany (SchoolCoviDD19): persistent low

 seroprevalence and transmission rates between May and October 2020, medRxiv, November 29,

 2020. https://www.medrxiv.org/content/10.1101/2020.07.16.20155143v4.full-text.

        56.     There is also evidence showing that remote learning leads to decreased teacher

 interaction with students. Id., at 10 (There are concerning signs that many teachers have had no

 contact at all with a significant portion of students . . . only 39% of teachers reported interacting

 with their students at least once a day, and most teacher-student communication occurred over

 electronic mail, and absenteeism).

        57.     Another study showed that, even for children receiving average quality online

 learning in the fall of 2020, students would lose three to four months of learning by January 2021.

 https://www.mckinsey.com/industries/public-and-social-sector/our-insights/covid-19-and-

 student-learning-in-the-united-states-the-hurt-could-last-a-lifetime


                                            COUNT ONE

                      42 U.S.C. § 1983 - Violation of Due Process under the
                       Fourteenth Amendment (Substantive Due Process)

        58.     Plaintiffs hereby incorporate herein by reference each and every allegation

 contained in the preceding paragraphs of this Complaint as though fully set forth herein.

        59.     The Due Process Clause of the Fourteenth Amendment provides that “[no] State

 shall . . . deprive any person of life, liberty, or property, without due process of law;” U.S. Const.



                                                  13
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 14 of 60 PageID: 483




 amend XIV. In particular, the Due Process Clause specially protects those fundamental rights and

 liberties which are, objectively, deeply rooted in this Nation’s history and tradition, and implicit

 in the concept of ordered liberty, such that neither liberty nor justice would exist if they were

 sacrificed. Washington v. Glucksberg, 521 U.S. 702, 720-721 (1997) (internal citations and

 quotation marks omitted). Plaintiffs and their children have a fundamental right to a basic,

 minimum education.

        60.     Access to a foundational level of literacy -- provided through public education --

 has an extensive historical legacy and is so central to our political and social system as to be

 “implicit in the concept of ordered liberty.” Id.

        61.     The Due Process Clause has also been read to recognize that certain interests are so

 substantial that no process is enough to allow the government to restrict them, at least absent a

 compelling state interest. Id. at 719-21. The Constitution provides a fundamental right to a basic

 minimum education. See Gary B. v. Whitmer, 957 F.3d 616 (6th Cir. 2020), vacated en banc without

 decision, 958 F.3d 1216 (6th Cir. 2020).

        62.     Defendants have deprived Plaintiffs and their children of this fundamental right in

 violation of the Fourteenth Amendment to the U.S. Constitution, by effectively precluding children

 from receiving a basic minimum education and their fundamental right to literacy.

        63.     The United States Constitution entitles Plaintiffs to be free from any burden to a

 fundamental right unless the infringement is narrowly tailored to serve a compelling state interest.

        64.     Defendants lack any compelling, or even rational, interest for burdening Plaintiffs’

 children of their fundamental right to a basic minimum education. The weight of the evidence

 shows that children’s transmission and infection rates cannot justify school closures. Defendants




                                                     14
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 15 of 60 PageID: 484




 further ignore that the evidence of mortality risk and severe adverse health outcome risk to children

 from COVID-19 disease is virtually non-existent.

           65.   Risk to teachers may be managed just as risk to other essential workers is managed

 in New Jersey by offering choices and providing protection. The challenges posed by the situation

 pale in comparison to the harm being inflicted on Plaintiffs’ families through the deprivations of

 their constitutional rights.

           66.   Plaintiffs have no adequate remedy at law and will suffer serious and irreparable

 harm to their constitutional rights unless Defendants are enjoined from shutting down the schools.

           67.   Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory relief

 and temporary, preliminary, and permanent injunctive relief invalidating and restraining

 enforcement of the Defendants’ Order to shut down the schools.

                                           COUNT TWO

                   42 U.S.C. § 1983 - Violation of the Equal Protection Clause
                 under the Fourteenth Amendment - Arbitrary School Closures

           68.   Plaintiffs incorporate by reference each and every allegation contained in the

 preceding paragraphs of this Complaint as though fully set forth herein.

           69.   The Equal Protection Clause prohibits governmental classifications that affect

 some groups of citizens differently than others. Engquist v. Or. Dept. of Agric., 553 U.S. 591, 601

 (2008). The touchstone of this analysis is whether a state creates disparity between classes of

 individuals whose situations are arguably indistinguishable. Ross v. Moffitt, 417 U.S. 600, 609

 (1974).

           70.   In addition to the pivotal role of education in sustaining our political and cultural

 heritage, denial of education to some isolated group of children poses an affront to one of the goals



                                                  15
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 16 of 60 PageID: 485




 of the Equal Protection Clause which would be the abolition of barriers presenting unreasonable

 obstacles to advancement on the basis of individual merit.

        71.      Paradoxically, by depriving the children of any disfavored group of an education,

 we foreclose the means by which that group might raise the level of esteem in which it is held by

 the majority.

        72.      Defendants’ shutdown of public schools violates Plaintiffs’ and their children’s

 right to equal protection.

        73.      Plaintiffs have no adequate remedy at law and will suffer serious and irreparable

 harm to their and or their children’s constitutional rights unless Defendants are enjoined from

 shutting down public schools.

        74.      Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory relief

 and temporary, preliminary, and permanent injunctive relief invalidating and restraining

 enforcement of the Defendants’ Orders and any associated guidance documents.

                                          COUNT THREE

                  N.J.S. 10:6-2 – Deprivation of Thorough and Efficient System
                   of Free Public Schools – N.J. Constitution, Art. 8, § IV, ¶ 1

        75.      Plaintiffs incorporate herein by reference each and every allegation contained in the

 preceding paragraphs of this Complaint as though fully set forth herein.

        76.      N.J. Constitution, Art. 8, § IV, ¶ 1 provides for the Maintenance and Support of

 thorough and efficient system of free public schools.

        77.      Here, the Defendants have failed in their obligation to provide for the maintenance

 and support of a thorough and efficient system of free public schools for the instruction of all

 children.



                                                  16
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 17 of 60 PageID: 486




           78.   Distance learning does not satisfy the Defendants’ obligation to provide Plaintiffs

 and those similarly situated their constitutional right to an adequate education.

           79.   Plaintiffs have no adequate remedy at law and will suffer continuous, serious and

 irreparable harm to their state constitutional rights unless Defendants are enjoined from

 implementing and enforcing their broad prohibitions on in-person education and the Defendants

 are enjoined from providing distance learning while all the surrounding communities are providing

 in school learning.

           80.   Pursuant to N.J.S. 10:6-2, Plaintiffs are entitled to declaratory relief and temporary,

 preliminary, and permanent injunctive relief invalidating and restraining enforcement of the

 Defendants’ Orders and any associated guidance documents.



                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully ask this Court to grant Plaintiffs the following

 relief:

           A.    A declaratory judgment that the Defendants shutting down of all in-person learning

 is unconstitutional; and

           B.    Temporary, preliminary, and permanent injunctive relief enjoining Defendants

 from further shutting down all in-person learning;

           C.     Temporary, preliminary, and permanent injunctive relief enjoining the shutdown

 of all in–person leaning;

           D.    An order requiring that Defendants issue new guidance reinstating hybrid in-person

 instruction for at least five partial days per week in all schools without delay; and




                                                   17
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 18 of 60 PageID: 487




        E.      An award of Plaintiffs’ reasonable attorney fees, costs, and expenses under

 applicable state and or federal law; and

        F.      Any other such further relief to which Plaintiffs or which the Court determines to

 be just and proper.


 Dated: Ridgewood, New Jersey
        February 12, 2021

                                             HARTMAN & WINNICKI, P.C.

                                             /s/ Daniel L. Schmutter
                                             By: Daniel L. Schmutter, Esq.
                                             Hartman & Winnicki, P.C.
                                             74 Passaic Street
                                             Ridgewood, New Jersey 07450
                                             (201)967-8040
                                             dschmutter@hartmanwinnicki.com

                                             JAMES G. MERMIGIS, ESQ.
                                               Admitted pro hac vice
                                             The Mermigis Law Group, P.C.
                                             85 Cold Spring Road
                                             Suite 200
                                             Syosset, New York 11791
                                             516.353.0075
                                             mermigislaw@gmail.com

                                             Attorneys for Plaintiffs




                                                18
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 19 of 60 PageID: 488




                      EXHIBIT “A”




                      EXHIBIT “A”
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 20 of 60 PageID: 489
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 21 of 60 PageID: 490
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 22 of 60 PageID: 491
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 23 of 60 PageID: 492




                      EXHIBIT “B”




                      EXHIBIT “B”
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 24 of 60 PageID: 493
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 25 of 60 PageID: 494
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 26 of 60 PageID: 495




                      EXHIBIT “C”




                      EXHIBIT “C”
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 27 of 60 PageID: 496
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 28 of 60 PageID: 497
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 29 of 60 PageID: 498
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 30 of 60 PageID: 499




                      EXHIBIT “D”




                      EXHIBIT “D”
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 31 of 60 PageID: 500
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 32 of 60 PageID: 501




                      EXHIBIT “E”




                      EXHIBIT “E”
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 33 of 60 PageID: 502
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 34 of 60 PageID: 503
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 35 of 60 PageID: 504
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 36 of 60 PageID: 505
    Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 37 of 60 PageID: 506
                                    Dr. Harold M. Tarriff
                                       908-917-5201
                                    DrTarriff@gmail.com

                                      Curriculum Vitae

Employment

2/18 – Present   Consultant, American Educational Consultants; Specialists in representing
                 schools, parents, and students with special needs

12/14 – 7/15     Interim Director of Special Services, Millburn PS, Millburn, NJ

6/13 – 2/14      Interim Director of Special Services, Clinton Township PS, Clinton, NJ

3/11 – 12/12     Interim Director of Special Services, Randolph Public Schools, Randolph, NJ

2010 – Present   Adjunct Faculty, The College of New Jersey. Graduate Field Supervisor

2010 – Present   Private Consultant, Special Education and General Education

2001 – 2010      Director of Special Services, School District of the Chathams, Chatham, NJ.
                 Special Education, Child Study Teams, ESL, Student Assistance Coordinator,
                 §504/ADA Coordinator, School Health.

2000 – 2001      Principal, Parkview Elementary School (K-3)/Supervisor of Education
                 Programs (K-8), Milltown Public Schools, Milltown, NJ 08850.

1993 - 2000      Director of Student Services, Bedminster Township Public School, Bedminster,
                 NJ. Guidance, Special Education, §504, Basic Skills Improvement, G&T, School
                 Health, Reading Recovery, ESL. Grants, Crisis Management Team

1990 - 2001      Assistant Professor, Special Education, The College of New Jersey, Trenton, NJ.
                 Full time: graduate and undergraduate courses in Special Education, student
                 teacher supervision (1990-93). Part time Adjunct Faculty (1994-2001).

1990 - 1993      Learning Disabilities Teacher-Consultant (.4), Knowlton Twp. Elementary
                 School, Knowlton, NJ

1989 - 1990      Director of Special Services, Kinnelon Borough Public Schools, Kinnelon, NJ.
                 Pre-K through Grade 12 Special Education, Child Study Teams, Speech and
                 School Health Services.

1987 - 1989      Executive Director, Groves Learning Center, St. Louis Park, Minnesota.
                 C.S.A. of Groves Academy, Diagnostic Center, Preschool and Outreach
                 Programs for persons with Learning Disabilities ages 2 ½ - adult.

1985 - 1987      Director of Student Services, Chatham Twp. Public Schools, Chatham, NJ.
                 K-12 Special Education, Child Study Teams, Guidance, Speech and Health.
    Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 38 of 60 PageID: 507
Harold M. Tarriff, Ed.D.

1984 - Present     Due Process Hearing Panel Member, Delaware Department of Education.

1978 - 1985        Director of Education, The Midland School, North Branch, NJ. Program Director
                   for large private school for students with disabilities in the moderate to severe
                   range. Coordinated public school child study team involvement.

1972 - 1978        Teacher, Administrator, Principal, The Summit School, Levittown, PA.
                   Private school for children classified with Specific Learning Disabilities.

Professional Activities
2001 – 2004        Board of Directors, International Council for Exceptional Children.

1996 - 2000        Item Writing Specialist, Special Education Praxis, Educational Testing Service,
                   Princeton, New Jersey). Member of the National Advisory Committee for the
                   Praxis Examinations in Special Education.

1991 - 2001        Governor, NJ Federation, Council for Exceptional Children (CEC). (Past
                   President, Treasurer, “Representative” and Student Advisor at the state level).

1990               Initial Accreditation Team Member, North Central Association.

1983 - Present     Due Process Hearing Panel Member, Delaware Department of Education.

1984               Private School Monitoring Team Member, NJ Department of Education

1981 -1984         Team Coordinator, Special Education Parent Training Group.

1979 - 1984        Somerset County Career Education Coordinating Council. President two terms.

Publication
1993               Tarriff, Harold M. & Levine, Valerie, Involving Divorced Parents, Principal,
                   73:1, September, 1993, pp. 37-40

Education
1981               Ed.D., Special Education/School Administration, Rutgers University

1973               M.A.T., Special Education, Trenton State College (The College of NJ)

1970               B.A., History/Education, Brooklyn College of the City University of NY

Military
1970 - 1972        U.S. Navy (Reserve), USS ENTERPRISE

Certifications
New Jersey:        School Administrator (10/82), Principal/Supervisor (10/80), LDT-C (7/85),
                   Teacher of the Handicapped (8/73).
Pennsylvania:      Mentally Retarded (1972).
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 39 of 60 PageID: 508




                      EXHIBIT “F”




                      EXHIBIT “F”
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 40 of 60 PageID: 509
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 41 of 60 PageID: 510
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 42 of 60 PageID: 511
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 43 of 60 PageID: 512
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 44 of 60 PageID: 513




                      EXHIBIT “G”




                      EXHIBIT “G”
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 45 of 60 PageID: 514
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 46 of 60 PageID: 515
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 47 of 60 PageID: 516
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 48 of 60 PageID: 517
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 49 of 60 PageID: 518
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 50 of 60 PageID: 519




                      EXHIBIT “H”




                      EXHIBIT “H”
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 51 of 60 PageID: 520
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 52 of 60 PageID: 521
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 53 of 60 PageID: 522
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 54 of 60 PageID: 523
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 55 of 60 PageID: 524
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 56 of 60 PageID: 525
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 57 of 60 PageID: 526
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 58 of 60 PageID: 527
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 59 of 60 PageID: 528
Case 2:20-cv-20188-KSH-CLW Document 39 Filed 02/12/21 Page 60 of 60 PageID: 529
